

OPTIONABLE




January 15, 2009




Mr. Andrew Samaan






Dear Mr. Samaan:


As you are aware, you have been elected to the Board of Directors (the “Board”)
of Optionable, Inc. (“Optionable”) effective as of the date on which you agree
to and accept the terms hereof.  We welcome you to the Board and believe that
the extensive experience, knowledge and insights which you will bring to the
Board will greatly benefit Optionable and its stockholders.


Your annual compensation for serving on the Board will be $25,000 paid in 12
equal monthly installments. In the event that you resign from the Board, you are
removed from the Board for any reason, you are not re-elected as a director or
you otherwise cease to be a director, effective on such date, the Company will
have no further payment obligation to you other than amounts that may be owed to
you for your service on the Board prior to such date. In return for such
consideration you will be expected to fulfill your duties as a member of the
Board, to attend in person (or if unavailable, by telephone) regularly scheduled
meetings and special meetings of the Board, and to participate in committees of
the Board to which you may be appointed.


Thank you for joining Optionable and we look forward to your valuable services
as a director.

     
Very truly yours,
     
OPTIONABLE, INC.
         
/s/ Edward O’Connor                  
 
Name: Edward O’Connor
 
Title: President
   
AGREED AND ACCEPTED,
 
As of January 15, 2009
     
/s/ Andrew Samaan                    
 
Name: Andrew Samaan
 